                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:19-cr-338-MOC-DSC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
GREGORY DONEAL MACK,                   )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on defendant’s Motion to Amend/Correct Judgment,

(Doc. No. 22). The Government has responded and does not oppose the motion.

       IT IS HEREBY ADJUDGED, ORDERED, AND DECREED that the defendant’s

Motion to Modify is HEREBY GRANTED. The defendant’s terms and conditions of home

confinement are modified to permit travel to and from his employment and travel to visit

defendant’s mother in South Carolina.



                                           Signed: October 6, 2020




      Case 3:19-cr-00338-MOC-DSC Document 25 Filed 10/06/20 Page 1 of 1
